SYSTEM AND METHOD FOR FULL-SCALE
SAMPLING TO CONDUCT MATERIAL TESTS
ON A STEAM TURBINE ROTOR 



FIRST OFFICE ACTION


SPECIFICATION

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. The Applicant's cooperation is requested in correcting any errors of which the Applicant may become aware of in the specification.

CLAIMS

In the event that the determination of the status of the application as subject to AIA  is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same.



35 U.S.C. § 112

In accordance with 35 U.S.C. 112(b), the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventors regard as the invention.

Claims 16 - 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to point out and distinctly claim the subject matter which the joint inventors regard as the invention.

Claim 16 is indefinite as to what required by the claim. Specifically, the claim sets forth the limitation that the groove is machined “to enable at least one of conducting material property tests and operating the improved steam turbine rotor at an expanded thermal stress compared to the legacy steam turbine rotor based at least in part on the material property tests”. Uncertainty exists as to if the material property test and/or steam turbine rotor operation is required by the claim. The claim is directed to a rotor (ie. an apparatus) and thus the claim is limited by the structure of the rotor. What is enabled to be done in the future from the machined groove does not limit the structure or the rotor and thus has not been given patentable weight for the purposes of examination with respect to the prior art.  

35 U.S.C. § 102

In accordance with 35 U.S.C. 102(a)(1), a person shall be entitled to a patent unless the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16 - 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Applicant cited prior art of Bekyigit et al. (2001/0103970).

With respect to independent claim 16, Bekyigit et al. set forth an improved steam turbine rotor comprising:
a legacy steam turbine rotor having an inter-blade region rotor surface (2’) and an inlet region rotor surface (6) adjoining the inter-blade region rotor surface; and
a groove (8) formed in either the inlet region rotor surface or the inter-blade region rotor surface of the legacy steam turbine rotor;
wherein the groove is machined to enable removal of material from the legacy steam turbine rotor (Fig. 1).

The Examiner notes that the phrase “to enable at least one of conducting material property tests and operating the improved steam turbine rotor at an expanded thermal stress compared to the legacy steam turbine rotor based at least in part on the material property tests” is not directed to the structure of the rotor but instead is function language (ie. to what the rotor is then used for). As such, the phrase has not been given patentable weight.

With respect to claim 17, Bekyigit et al. set forth that the groove is inherently machined in a radial direction to a first selected width and a first selected depth in the inlet region rotor surface (Fig. 1).


With respect to claim 18, Bekyigit et al. set forth that the groove (8) includes an expanded portion at an end of the groove distal from the inlet region rotor surface (6), the expanded portion of the groove including at least one of rounded corners or rounded edges (Fig. 2).

With respect to claim 19, Bekyigit et al. set forth that the expanded portion is at least one of symmetrical and asymmetrical in at least one of an axial direction and radial direction (Fig. 2).

With respect to claim 20, Bekyigit et al. set forth that the improved legacy steam turbine rotor is configured as a high-pressure steam turbine rotor (paragraph 28).


35 U.S.C. § 103

In accordance with 35 U.S.C. 103, a patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10, 11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the Applicant cited prior art of Bekyigit et al. (2001/0103970).



With respect to independent claims 1 and 10, Bekyigit et al. suggest a method and system for generating a material test sample [for conducting a material test] of a legacy steam turbine rotor having an inter-blade region rotor surface (2’) and an inlet region rotor surface (6) adjoining the inter-blade region rotor surface, the method comprising:
removing an annular ring (ie. creating groove 8) of rotor material in a sample area selected from the inlet region rotor surface (6), the removing of the annular ring creating an improved legacy steam turbine rotor (groove 8 relieves thermal stresses as per paragraphs 6 - 8).

Bekyigit et al. fail to teach that the material removed to create the annular ring (ie. groove 8) is used to form a material test sample.
However, it would have been obvious to one having ordinary skill in the art armed with the Bekyigit et al. teaching to use the removed material to create a test sample.
The motivation being that Bekyigit et al. set forth that the presence of the annular ring reduces thermal stresses (paragraph 7) and heat transfer (paragraph 8). Thus, testing would be beneficial to compare the reduction amount in thermal stresses and heat transfer to the amount of material removed before the integrity of the rotor is compromised.

With respect to claim 2, Bekyigit et al. suggest forming a plurality of material test samples (ie. various amounts of material removed) and conducting the material test on at least one of the plurality of material test samples.



With respect to claim 11, Bekyigit et al. set forth that the annular ring (8) is machined by forming the groove in the inlet region rotor surface.

With respect to claim 14, Bekyigit et al. set forth that the material test sample (groove 8) is substantially round.

With respect to claim 15, Bekyigit et al. fail to explicitly set forth the size of the material test sample but a material test sample size of has a width of 10 mm, a height of 10 mm, and a length of 10 mm, 20 mm, or 50 mm would have been within the realm of, and obvious to, one having ordinary skill in the art. The motivation being to optimize the sample size based on the size of the rotor.


Allowable Subject Matter

Claims 3 - 9, 12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With respect to claim 3, the prior art fails to teach or suggest assessing the Fracture Appearance Transition Temperature (FATT) for the legacy steam turbine rotor. Claim 4 depends from claim 3.

With respect to claim 5, the prior art fails to teach or suggest forming a first slot in a radial direction, a second slot in an axial direction, and a third slot in the radial direction as claimed. Claim 6 depends from claim 5.

With respect to claim 7, the prior art fails to teach or suggest segmenting the annular ring of rotor material and removing the segmented annular ring from the rotor, wherein forming the material test sample from a portion of the annular ring comprises machining the portion of the annular ring to create a plurality of material test samples. Claim 8 depends from claim 7.

With respect to claim 9, the prior art fails to teach or suggest forming an initial slot in a radial direction as claimed to remove material from the legacy steam turbine rotor at the inlet region rotor surface to flatten a curved surface thereof.

With respect to claim 12, the prior art fails to teach or suggest that the segmented section is machined to produce a plurality of the material test samples of a standardized size for conducting the one or more material tests. Claim 13 depends from claim 12.


CITED DOCUMENTS

The Applicant’s attention is directed to the “PTO-892” form for the relevant art made of record at the time of this office action.

CONTACT INFORMATION

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).








/Eric S. McCall/
Primary Examiner
Art Unit 2856